Citation Nr: 0004653	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-33 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.  The appellant, the surviving spouse of the veteran 
who had active service from December 1943 to August 1945, 
appealed this decision to the BVA.

The claim of entitlement to dependency and indemnity 
compensation (DIC) benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 (West 1991) is the subject of a remand 
which follows this decision on the merits. 


FINDINGS OF FACT

1.  The veteran's death certificate shows he died in March 
1997 at the age of 71 due to probable acute myocardial 
infarction.

2.  At the time of the veteran's death, service connection 
had been established for the residuals of muscle injuries to 
the right shoulder girdle muscle groups III and IV, and left 
elbow muscle group VI.  In addition, a total rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU) was assigned effective February 1, 1991.

3.  A disability of service origin is not shown to have 
caused, hastened, or materially and substantially contributed 
to the veteran's death.


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312 (1999); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  A service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c); see Ventigan v. Brown, 9 Vet. App. 34, 36 (1996). 

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
[38 U.S.C.A. § 5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claim for service connection for the cause of 
death must be supported by evidence to establish that the 
claim is well grounded.  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

To establish that a claim of entitlement to service 
connection for the cause of the veteran's death is well 
grounded, an appellant must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and a nexus between the 
in-service injury or disease and the cause of death, see 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Medical evidence is 
required to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The truthfulness of evidence for the purpose of 
determining whether the appellant's claim of entitlement to 
service connection for the cause of the veteran's death is 
well grounded will be presumed, as required by Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) has indicated that a 
claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Savage, 
supra.

In this case, at the time of the veteran's death, service 
connection had been established for the residuals of muscle 
injuries to the right shoulder girdle muscle groups III and 
IV, and left elbow muscle group VI.  In addition, a total 
rating based upon individual unemployability due to service-
connected disabilities (TDIU) was assigned effective February 
1, 1991.

The appellant essentially contends the veteran's death was 
caused by the pressures/stress his heart had to endure 
through the years due to the injuries he sustained during his 
service, and for which he was service connected prior to his 
death.  In addition, the appellant contends the veteran was 
totally disabled and unemployable due to his service-
connected disabilities for a period of time in excess of 
10 years prior to his death.  In this regard, the appellant 
further notes the veteran's entitlement to TDIU arose in 
April 1985 when, as per an April 1985 rating decision, his 
combined evaluation was increased to 60 percent.  However, 
the issue of the appellant's entitlement to DIC pursuant to 
the provisions of 38 U.S.C.A. § 1318 will be addressed in the 
remand that follows this decision.

With respect to the appellant's claim for service connection 
for the cause of the veteran's death, the veteran's death 
certificate shows he died in March 1997 at the age of 71 as a 
result of a "probable acute myocardial infarction." 
However, the evidence of record is negative for any 
indication that the veteran was ever treated for any heart 
problems prior to his death.

Specifically, the veteran's service medical records are 
negative for any complaints of or treatment for any heart 
problems during his service.  In addition, the post service 
medical evidence includes medical records from the VA Medical 
Centers in St. Louis, Columbia, and Kansas City dated from 
1961 to 1991.  These records describe the treatment the 
veteran received over time for various health problems 
including, but not limited to, painful right shoulder, 
rheumatoid arthritis, degenerative joint disease of the left 
knee, synovitis of the right shoulder, and residuals of 
superficial and deep shrapnel wounds.  However, and more 
importantly, these VA records neither contain any indication 
that the veteran was treated for any heart problems prior to 
his death, nor contain any indication that a disability of 
service origin caused, hastened, or materially and 
substantially contributed to his death.  Furthermore, during 
the July 1999 appeal hearing before the undersigned member of 
the Board, the appellant testified that the veteran was never 
treated for a heart condition prior to his myocardial 
infarction.

Based on this evidence, the Board finds that the appellant 
has not presented a well-grounded claim of entitlement to 
service connection for the cause of the veteran's death.  The 
present record does not contain competent medical evidence 
showing that the veteran's immediate cause of death, probable 
acute myocardial infarction, was linked to his period of 
service.  Given this, the question then becomes whether the 
appellant has presented evidence that a service-connected 
disability caused or contributed substantially or materially 
to the cause death, and the Board observes that there is no 
evidence linking any of the veteran's service-connected 
disabilities to his death. 

With regard to the appellant's belief that the veteran's 
death was caused by his service-connected disabilities, a lay 
person is competent to describe symptoms observed, but is not 
competent to offer evidence which requires medical knowledge, 
such as diagnosis or a determination of etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  If the only 
evidence on a medical issue is the testimony of a lay person, 
the claimant does not meet the burden imposed by 38 U.S.C.A. 
§ 5107(a) and does not have a well-grounded claim.  
Unsupported by medical evidence, a claimant's personal 
belief, however sincere, cannot form the basis of a well-
grounded claim.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
For these reasons, the Board must find that the appellant's 
claim for service connection for the cause of the veteran's 
death is not well grounded.  38 U.S.C.A. § 5107(a).

As the foregoing explains the need for competent evidence 
linking the cause of the veteran's death to his active duty 
service, the Board views its discussion as sufficient to 
inform the appellant of the elements necessary to complete 
her application.  See Graves v. Brown, 8 Vet. App. 522, 524-
525 (1996).  



ORDER

The claim for service connection for the cause of the 
veteran's death is denied.


REMAND

The appellant contends, in effect, that the veteran should 
have been rated as totally disabled for at least ten years 
prior to his death, and as a consequence, DIC benefits should 
be granted.  The Board notes that the appellant's 
representative has argued in written argument and at a 
personal hearing held before the undersigned in July 1999 
that there was error in an April 1985 rating decision which 
increased the combined evaluation for the veteran's service-
connected disabilities to 60 percent and essentially failed 
to award a TDIU.  In this regard, the Board notes that the 
April 1985 rating decision, which followed a January 1985 
Board decision, not only increased the combined disability 
evaluation assigned the veteran, but also notified him that 
the award constituted a complete grant of benefits sought on 
appeal.  The representative asserts that because 38 C.F.R. 
4.16 (1999) permits, for purposes of arriving at the 60 or 40 
percent ratings required for an award of a total rating based 
on individual unemployability, disabilities of common 
etiology to be considered as one disability, the RO should 
have solicited and adjudicated a claim for TDIU from the 
veteran and in this regard, failed in its duty to assist the 
veteran.  The appellant essentially asserts that the veteran 
was totally disabled at that time and should have been so 
rated.  It thus appears to the Board that it is being 
asserted by and on the appellant's behalf that there was 
clear and unmistakable error (CUE) in  the April 1985 rating 
decision.  However, the RO has not addressed these arguments 
and should do so on remand.

Pursuant to 38 U.S.C.A. § 1318 (West 1991), the Secretary of 
Veterans Affairs shall pay dependency and indemnity 
compensation (DIC) benefits to the surviving spouse and to 
the children of a deceased veteran who dies, not as a result 
of his own willful misconduct, and who was in receipt of or 
entitled to receive compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten years or more immediately 
preceding death, or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty. 

The Board notes that 38 C.F.R. § 3.22 is the corresponding 
regulation on this matter.  The language of 38 C.F.R. 
§ 3.22(a) (1999) reflected that benefits are payable if a 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran was in receipt of, or would have 
been "entitled to receive," compensation for a service-
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating from the date of discharge from 
service for a period of not less than five years preceding 
death.

In Wingo v. West, 11 Vet. App. 307 (1998) the Court 
interpreted 38 C.F.R. § 3.22(a) (1999) as permitting a DIC 
award in a case where the veteran had never established 
entitlement to compensation for a total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that this regulation would 
permit a DIC award where it was determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.  

In response to Wingo, 38 C.F.R. § 3.22 was revised and VA has 
established an interpretative rule reflecting its conclusion 
that section 1318 authorizes payment of DIC only in cases 
were the veteran had, during his or her lifetime, established 
a right to receive total service-connected disability 
compensation from VA for the period required by that statute 
or would have established such a right if not for clear and 
unmistakable error by VA.  These changes are set forth in 65 
Fed. Reg. 3388-3392 (Jan. 21, 2000).  The revised regulation 
clearly sets forth that the term "entitled to receive" 
means that, at the time of death, the veteran had a service-
connected disability rated totally disabling by the VA but 
was not receiving compensation for one of the following 
reasons, listed in 38 C.F.R. § 3.22(b):

(1) the VA was paying the compensation to the veteran's 
dependents

(2) the VA was withholding the compensation under the 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran

(3) the veteran had applied for but been denied entitlement 
to total disability compensation due solely to clear and 
unmistakable error in a VA decision concerning the issues of 
service connection, disability evaluation, or effective date

(4) the veteran had not waived retired or retirement pay in 
order to receive compensation

(5) the VA was withholding payments under the provisions of 
10 U.S.C.A. § 1174(h)(2)

(6) the VA was withholding payments because the veteran's 
whereabouts were unknown, but the veteran was otherwise 
entitled to continued payments based on a total service-
connected disability rating

(7) the VA was withholding payments under 38 U.S.C.A. § 5308 
but determines that benefits were payable under 38 U.S.C.A. § 
5309.

These regulatory changes reflect the view that an 
interpretive rule, as opposed to a legislative rule, can 
create no law and have no effect that beyond that of the 
underlying statute.  As 38 U.S.C.A. § 1318 does not authorize 
the VA to pay DIC benefits in cases where the veteran had no 
more than "hypothetical entitlement" to the underlying 
compensation, and because Congress has not authorized the VA 
to establish legislative rules creating a right to DIC in 
such cases, the VA has no authority to create such a right.  
As this regulatory change was prompted in view of the clear 
absence of congressional intent to create a right to DIC in 
cases of hypothetical entitlement to compensation for total 
disability, it appears to follow that the revisions to 38 
C.F.R. § 3.22(a) are not subject to Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), which holds that where laws or 
regulations change during the pendency of an appeal, the 
version most favorable to the claimant applies except where 
there is congressional intent to the contrary.

As a practical matter, then, it appears that cases of 
"hypothetical entitlement" to TDIU are insufficient to 
warrant entitlement to DIC under the revisions of 38 C.F.R. § 
3.22.  The reverse is true only for cases that fall under the 
very limited list of exceptions in 38 C.F.R. § 3.22(b), which 
appears to be essentially what the appellant is arguing.  The 
Court has held that if action by the Board involves a 
question not previously adjudicated by the RO, and such 
action could be prejudicial to the veteran, further due 
process must be provided.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Thus, the case is remanded for a determination as to whether 
the veteran would have had a total rating for the 10 years 
preceding his death but for clear and unmistakable error in 
an April 1985 rating decision by VA.  In adjudicating this 
claim, the Board notes that determinations concerning the 
existence and duration of the veteran's entitlement to 
compensation based on a total rating are governing by the 
generally-applicable provisions of 38 U.S.C.A. §§ 5101, 5110, 
7104(b) and 7105(c) (West 1991), governing claim-filing 
requirements, effective dates of entitlement, and the 
finality of RO and Board decisions.


Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should again review the 
appellant's claim of entitlement to DIC 
under 38 U.S.C.A. § 1318 benefits with 
consideration of the claim that the April 
1985 rating decision was clearly and 
unmistakable erroneous in not soliciting 
and adjudicating a claim for a total 
rating based on individual 
unemployability at that time.  
Consideration should be given to the 
recent regulatory changes, the applicable 
legal criteria governing claims of CUE 
and the provisions of 38 U.S.C.A. 
§§ 5101, 5110, 7104(b) and 7105(c).  If 
any benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND the Board intimates no opinion, either 
legal or factual, as to the ultimate determination warranted 
in this case.  The purpose of this REMAND is to accord the 
appellant due process of law.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 


		
S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

